Citation Nr: 0947709	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  04-20 238A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to August 
1972.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  The Veteran attended a hearing before 
the undersigned in November 2006.  The appeal was remanded 
for additional development in January 2007.


FINDINGS OF FACT

1.  Despite a thorough search, the military records required 
to verify the Veteran's stressors are unavailable.

2.  The Veteran submitted evidence verifying that he came 
under mortar fire and was exposed to the aftermath of combat.

3.  The Veteran has a current diagnosis of PTSD which has 
been linked to his Vietnam experiences.


CONCLUSION OF LAW

Resolving the heightened benefit of the doubt in the 
Veteran's favor, PTSD was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.306, 3.309 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he has PTSD as a result of his 
service in the Republic of Vietnam (Vietnam).  He served 
aboard several ships, including service on a riverboat in the 
inland waterways of Vietnam.

At the outset, the Board notes that an extremely thorough 
attempt was made to verify the Veteran's stressors, to no 
avail.  The information sought was unavailable or the 
documents had already been destroyed.  Under such 
circumstances, VA has a heightened obligation to explain its 
findings and conclusions and to carefully consider the 
benefit of the doubt rule.  See Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Here, the Board 
is granting service connection.  Thus, no further discussion 
of the VCAA is required.

Service Connection

The Veteran seeks service connection for PTSD.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the evidence 
is at an approximate balance and the appeal will be allowed.

In order to establish direct service connection for PTSD, the 
evidence of record must include a medical diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. 38 C.F.R. § 
3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).

Under 38 U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and 
the applicable provisions contained in VA Manual M21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the Veteran "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60 (1993), Zarycki v. Brown, 6 Vet. 
App. 91 (1993).  The determination as to whether the Veteran 
"engaged in combat with the enemy" is made, in part, by 
considering military citations that expressly denote as much.  
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  If there is no 
combat experience, or if there is a determination that the 
Veteran engaged in combat but the claimed stressor is not 
related to such combat, there must be independent evidence to 
corroborate the Veteran's statement as to the occurrence of 
the claimed stressor.  Doran, 6 Vet. App. at 288-89 (1994).

Thus, in evaluating a PTSD claim, it must first be determined 
whether the Veteran engaged in combat with the enemy.  
Although the Veteran experienced many stressful events in 
Vietnam, the evidence of record shows that the Veteran was an 
engineer and does not support the conclusion that the Veteran 
experienced combat of any kind.  Indeed, the Veteran has not 
contended that he was in combat.

Normally, as the evidence fails to establish that the Veteran 
engaged in combat with the enemy, the Veteran's lay 
statements as to in-service stressors cannot be accepted 
without further corroboration through independent evidence.  
Doran, 6 Vet. App. at 288-89.  No military documents, such as 
deck logs, exist to substantiate any of the Veteran's 
specified stressors.  Deck logs for the YFU-62, a riverboat 
the Veteran served on, are not kept as part of a permanent 
record.  Unit records have been destroyed.  All of this is 
through no fault of the Veteran, and alternative forms of 
evidence must be considered in attempting to verify the 
Veteran's stressors.

Here, the Veteran had submitted a 1967 newspaper article in 
which he was interviewed.  The Veteran was still on active 
duty at the time.  In the article, published almost 40 years 
before the Veteran filed a claim for compensation, the 
Veteran describes being on a salvage ship that carried 
supplies up to Dong Ha.  He also talks about being on a 
landing craft utilities boat (presumably the YFU-62) between 
Da Nang and Hue.  He states that they took some mortar fire 
and that they "see and hear some stuff."  He also mentions 
cleaning up after a rocket attack in Da Nang and describes 
that experience as "real bad."  Given the heightened 
benefit of the doubt, and considering that these statements 
were made without any intention of receiving disability 
benefits compensation, the Board finds that this article is 
evidence which verifies the Veteran's alleged stressors.  It 
shows he came under mortar fire and was exposed to the 
aftermath of combat in Da Nang.  See Barr v. Nicholson, 21 
Vet. App. 303, 310 (2007) (the Board must consider the 
credibility and weight of a Veteran's statements, and any 
other competent lay or medical evidence, in determining 
whether to grant service connection).  As such, the Veteran's 
stressors are verified.

However, there must be evidence of a medical nexus between 
the in service stressor and the Veteran's current PTSD if 
service connection is to be granted.  Here, evidence of a 
medical nexus exists.  The Veteran's psychologist had 
provided two separate private opinions.  The first is in a 
May 2003 letter, in which he states that the Veteran's PTSD 
is secondary to his experiences in Vietnam.  The second is a 
May 2003 examination, in which the psychologist spent an hour 
and a half examining the Veteran.  He discussed the Veteran's 
history in great depth, noting symptoms such as chronic sleep 
disturbance, nightmares, flashbacks, tension, moodiness, 
crying spells, fear of crowds and loud noises, and 
difficulties occupationally and in relationships.  In 
conclusion, he found that the Veteran was experiencing a 
variety of PTSD symptoms of moderate severity which were 
secondary to his Vietnam experience.  The Board finds that 
this opinion is favorable evidence in support of the 
Veteran's claim, as it provides a credible medical nexus 
between PTSD and the Veteran's verified stressors.

There can be no doubt that further inquiry could be 
undertaken with a view towards development of the claim, 
particularly with regards to further attempting to verify 
stressors; however, such development would not materially 
assist the Board in this determination, particularly 
considering the thoroughness of the previous attempt to 
procure records.  Under the "benefit-of-the-doubt" rule, 
where there exists "an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter," the Veteran shall 
prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 
(1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 
(1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  As a state of relative equipoise has been 
reached in this case, the benefit of the doubt rule will 
therefore be applied and service connection for PTSD will be 
granted.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 


ORDER

Service connection for PTSD is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


